DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/02/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Buehler et al. (6,273,152). 
Buehler et al. disclose, in figs. 35-39, 
Re-claim 1, a bottle plunger assembly, comprising:

a top cap 434,
a plunger,
a rod 180B, wherein the rod connects the plunger to the top cap,
a pipet 104B, wherein the plunger is movable within the pipet to withdraw a measured amount of liquid from a bottle;
a dosage measuring system  436 that indicates the measured amount of liquid withdrawn from the bottle as the plunger is moved within the pipet;
an inner sleeve 140B including a stopper to the top cap; and
an outer sleeve 400  including threading 404 for screwing onto a mouth of a bottle, wherein the outer sleeve is locked to a collar 402 that is positioned on a neck of the bottle (see figs. 36, 40).
Re-claim 2 wherein the rod extends from the top cap to a distal end at a contact section of the plunger (fig. 42).
Re-claim 3, wherein the contact section of the plunger is coupled to a plunger gasket 502 that creates a seal within a body of the pipet (fig. 41).
Re-claim 5, 1 wherein the pipet is housed in a cap assembly 400 and the inner sleeve includes an attachment point 405 to the cap assembly (fig. 39).
Re-claim 6, wherein the pipet is inserted through an orifice of an outer sleeve of the cap assembly (figs. 36, 37).
Re-claim 7, wherein the outer sleeve includes a gasket 414 at an underside cavity of the outer sleeve.
Re-claim 8,  bottle closure system, comprising: a top cap coupled to a plunger; a collar positioned on a neck of a bottle 102B; and a cap assembly including: a pipet including a receptacle for the plunger, wherein the plunger is movable within the pipet to withdraw a measurable amount of 
Re-claim 9, wherein the plunger includes a rod that extends from the top cap to a distal end at a contact section of the plunger.
Re-claim 10, wherein the contact section of the plunger is coupled to a plunger gasket that creates a seal within a body of the pipet.
Re-claim 12, wherein the inner sleeve includes an attachment point to the cap assembly.
Re-claim 13, wherein the pipet is inserted through an orifice of the outer sleeve.
Re-claim 14, wherein the outer sleeve includes a gasket at an underside cavity of the outer sleeve.
Re-claim 15, bottle closure system, comprising: 
a top cap coupled to a plunger; a collar positioned on a neck of a bottle; a cap assembly including: a pipet including a receptacle for the plunger, wherein the plunger is movable within the pipet to withdraw a measurable amount of liquid from the bottle; an inner sleeve including a stopper to the top cap; an outer sleeve that attaches the cap assembly to a child-resistant clip of the collar, the outer sleeve including threading for screwing onto a mouth of the bottle; and a dosage measuring system that indicates the measurable amount of liquid withdrawn from the bottle as the plunger is moved within the pipet.
Re-claim 16, wherein a contact section of the plunger is coupled to a plunger gasket that creates a seal within a body of the pipet.
Re-claim 18, wherein the inner sleeve includes an attachment point to the cap assembly.
Re-claim 19, wherein the pipet is inserted through an orifice of the outer sleeve.


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10, 12-16 and 18-20 have been considered but are moot in view of the new ground of rejection, as alleged above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        January 10, 2022